United States Court of Appeals
      for the Federal Circuit
                ______________________

 IN RE BRCA1- AND BRCA2-BASED HEREDITARY
      CANCER TEST PATENT LITIGATION
          -----------------------

      UNIVERSITY OF UTAH RESEARCH
    FOUNDATION, THE TRUSTEES OF THE
     UNIVERSITY OF PENNSYLVANIA, HSC
   RESEARCH AND DEVELOPMENT LIMITED
  PARTNERSHIP, ENDORECHERCHE, INC., AND
          MYRIAD GENETICS, INC.,
             Plaintiffs-Appellants,

                           v.

        AMBRY GENETICS CORPORATION,
               Defendant-Appellee.
             ______________________

                   2014-1361, -1366
                ______________________

    Appeals from the United States District Court for the
District of Utah in Nos. 2:13-cv-00640-RJS and 2:14-md-
02510-RJS, Judge Robert J. Shelby.
                 ______________________

              Decided: December 17, 2014
               ______________________
2          UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS
                                              CORPORATION




   JONATHAN E. SINGER, Fish & Richardson P.C., of Min-
neapolis, Minnesota, argued for plaintiffs-appellants.
With him on the brief were DEANNA J. REICHEL; and
GEOFF D. BIEGLER, of San Diego, California. Of counsel
on the brief were DAVID G. MANGUM, MICHAEL R.
MCCARTHY, KRISTINE E. JOHNSON, and C. KEVIN SPEIRS,
Parsons Behle & Latimer, of Salt Lake City, Utah.

    WILLIAM G. GAEDE, McDermott Will & Emery LLP, of
Menlo Park, California, argued for defendant-appellee.
With him on the brief were ERIC W. HAGEN and JAMES W.
HILL; M. MILLER BAKER and DANIEL K. GREENE, of Wash-
ington, DC, and JOHN C. LOW, of Houston, Texas.

    SANDRA S. PARK, American Civil Liberties Union
Foundation of New York, New York for amici curiae.
With her on the brief was LENORA M. LAPIDUS. Of counsel
on the brief was BARBARA JONES, AARP Foundation
Litigation of Pasadena, California.
                  ______________________

 Before PROST, Chief Judge, CLEVENGER and DYK, Circuit
                        Judges.
DYK, Circuit Judge.
    Plaintiffs are the University of Utah Research Foun-
dation, The Trustees of the University of Pennsylvania,
HSC Research and Development Limited Partnership,
Endorecherche, Inc., and Myriad Genetics, Inc. (collective-
ly “Myriad”). Myriad owns U.S. Patent No. 5,753,441
(“the ’441 patent”), U.S. Patent No. 5,747,282 (“the ’282
patent”), and U.S. Patent No. 5,837,492 (“the ’492 pa-
tent”), which cover compositions of matter and methods
relating to the BRCA1 and BRCA2 genes. Defendant is
Ambry Genetics Corporation (“Ambry”), a company that
UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS           3
CORPORATION




sells medical kits designed to test for the presence of gene
mutations linked to breast and ovarian cancer.
    Myriad sought to, inter alia, enjoin alleged infringe-
ment of six claims of three patents: claims 7 and 8 of the
’441 patent, claims 16 and 17 of the ’282 patent, and
claims 29 and 30 of the ’492 patent. Myriad appeals from
a decision of the District Court for the District of Utah
denying Myriad’s motion for preliminary injunction.
Because we hold that these claims are directed to ineligi-
ble subject matter under 35 U.S.C. § 101, we affirm and
remand.
                       BACKGROUND
    The Supreme Court has addressed some of the pa-
tents at issue here in its June 13, 2013, opinion in Associ-
ation for Molecular Pathology v. Myriad, 133 S. Ct. 2107
(2013) (“Myriad”), as has our court in Association for
Molecular Pathology v. United States Patent and Trade-
mark Office, 653 F.3d 1329 (Fed. Cir. 2011), vacated, 132
S. Ct. 1794 (2012), and Association for Molecular Patholo-
gy v. Myriad, 689 F.3d 1303 (Fed. Cir. 2012), aff’d in part,
rev’d in part, 133 S. Ct. 2107 (2013). This case involves
claims of those patents not previously considered by the
Supreme Court or by this court. A brief summary of the
relevant factual background follows.
    In the 1990s, Myriad and its partners discovered the
precise locations and sequences of the BRCA1 and BRCA2
genes, mutations of which are linked to hereditary breast
and ovarian cancers. By discovering the particular loca-
tions and sequences of the genes, Myriad was able to
determine the typical sequences of the genes most often
found in humans (i.e., the “wild-type” sequence for each),
as well as mutations, which depart from the two wild-type
sequences. Some mutations are harmless, but other
mutations are correlated with an increased likelihood of
4          UNIVERSITY OF UTAH RESEARCH    v. AMBRY GENETICS
                                               CORPORATION




developing particular cancers. By testing for the presence
of these mutations, doctors can determine whether the
patient is particularly prone to developing breast or
ovarian cancer. Myriad’s efforts to commercialize its
discovery through the sale of medical test kits have been
successful; to date, Myriad has earned roughly $2 billion
in revenue from the sale of the tests.
     The Supreme Court, in its Myriad decision, held that
claims of the ’282 patent directed to isolated DNA were
drawn to patent-ineligible subject matter because the
isolated DNA strands, which are naturally occurring and
separated from the rest of the human genome, were
natural phenomena. See Myriad, 133 S. Ct. at 2117–19.
Thereafter, generic competitors, including Ambry, entered
the market for medical kits designed to test for suscepti-
bility to particular kinds of cancer.
    On July 9, 2013, Myriad sued Ambry in the United
States District Court for the District of Utah and, on that
same day, requested a preliminary injunction. Myriad’s
amended complaint alleges infringement of sixty-six
claims across fifteen different patents. The preliminary
injunction motion asserted, inter alia, the six claims listed
above. 1
    On March 10, 2014, the district court denied Myriad’s
motion for preliminary injunction. In a detailed, 106-page
opinion, the court found that Myriad was unlikely to


    1 Myriad originally sought to enjoin infringement of
four additional claims: claims 2 and 4 of U.S. Patent No.
5,654,155 (“the ’155 patent”), claim 5 of U.S. Patent No.
6,951,721 (“the ’721 patent”), and claim 4 of U.S. Patent
No. 6,033,857 (“the ’857 patent”). Myriad no longer
pursues those claims as grounds for the preliminary
injunction.
UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS          5
CORPORATION




succeed on the merits because the claims were likely
drawn to ineligible subject matter, although it found that
Myriad would likely suffer irreparable harm from the
denial of the injunction and the public interest was in
equipoise. The court found that the balance of hardships
slightly favored Ambry.
     The four composition of matter claims now on appeal
are directed to primers, which are “short, synthetic,
single-stranded DNA molecule[s] that bind[] specifically
to . . . intended target nucleotide sequence[s].” J.A. 13.
The court held these were likely patent ineligible because
they claim so-called products of nature—that is, they
claim the same nucleotide sequence as naturally occur-
ring DNA.
    The two method claims now on appeal involve com-
parisons between the wild-type BRCA sequences with the
patient’s BRCA sequences. The court reasoned that these
method claims were likely ineligible because “the only
‘inventive concepts’ in the[] [m]ethod [c]laims are the
patent ineligible naturally occurring BRCA1 and BRCA2
sequences themselves.” J.A. 93. As found by the district
court, “the other steps set forth in the method claims are
conventional activities that were well-understood and
uniformly employed by those working with DNA at the
time Myriad applied for its patents . . . .” J.A. 94.
    We have jurisdiction pursuant to 28 U.S.C. §§ 1292
and 1295. We review the district court’s denial of a
motion for preliminary injunction for abuse of discretion,
but we review legal issues relating to that denial de novo.
Titan Tire Corp. v. Case New Holland, Inc., 566 F.3d
1372, 1375 (Fed. Cir. 2009); Globetrotter Software, Inc. v.
Elan Computer Grp., Inc., 236 F.3d 1363, 1367 (Fed. Cir.
2001). The ultimate question of patent eligibility under
6          UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS
                                              CORPORATION




§ 101 is an issue of law, reviewed de novo. Dealertrack,
Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012).
                         DISCUSSION
                              I
     We consider separately the asserted composition of
matter claims and the asserted method claims. We ad-
dress first the composition of matter claims (the “primer”
claims). Claim 16 of the ’282 patent is representative. It
is directed to:
    A pair of single-stranded DNA primers for deter-
    mination of a nucleotide sequence of a BRCA1
    gene by a polymerase chain reaction, the sequence
    of said primers being derived from human chro-
    mosome 17q, wherein the use of said primers in a
    polymerase chain reaction results in the synthesis
    of DNA having all or part of the sequence of the
    BRCA1 gene.
’282 patent col. 155 ll. 23–29. Claim 17 of the ’282 patent
and claims 29 and 30 of the ’492 patent are similar to
claim 16 of the ’282 patent.
    Our analysis of the primer claims under § 101 is guid-
ed by the Supreme Court’s Myriad decision. In its 2013
Myriad decision, the Supreme Court reviewed claims 1, 2,
5, 6, and 7 of the ’282 patent, claim 1 of U.S. Patent No.
5,693,473, and claims 1, 6, and 7 of the ’492 patent.
Myriad, 133 S. Ct. at 2113 n.2. Six of the nine claims
covered isolated DNA molecules, which are DNA strands
that have been separated from the rest of the human
genome. The remaining claims, claims 2 and 7 of the ’282
patent and claim 7 of the ’492 patent, covered isolated
cDNA molecules, which are synthetically created DNA
molecules consisting only of exons—DNA nucleotides that
UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS         7
CORPORATION




code for amino acids. Myriad, 133 S. Ct. at 2111; Myriad,
689 F.3d at 1329 n.12.
    The Court held ineligible the isolated DNA claims,
explaining: “Myriad did not create or alter any of the
genetic information encoded in the BRCA1 and BRCA2
genes. The location and order of the nucleotides existed
in nature before Myriad found them.” Myriad, 133 S. Ct.
at 2116. Rather, “Myriad’s principal contribution was
uncovering the precise location and genetic sequence of
the BRCA[ genes].”        Id.    Even if Myriad made a
“[g]roundbreaking, innovative, or even brilliant discov-
ery,” id. at 2117, that is not enough. With respect to the
isolated DNA, “Myriad did not create anything. To be
sure, it found an important and useful gene, but separat-
ing that gene from its surrounding genetic material is not
an act of invention.” Id. The Court held that “[g]enes and
the information they encode are not patent eligible under
§ 101 simply because they have been isolated from the
surrounding genetic material.” Id. at 2120.
    The cDNA claims, however, were held to be patent el-
igible under § 101. cDNA is an exon-only sequence, with
no introns, that does not occur in nature, “except insofar
as very short series of DNA may have no intervening
introns to remove when creating cDNA.” Id. at 2119. To
the extent that the exon-only sequence does not exist in
nature, the lab technician “unquestionably creates some-
thing new when cDNA is made.” Id.
    The primers before us are not distinguishable from
the isolated DNA found patent-ineligible in Myriad and
are not similar to the cDNA found to be patent-eligible.
Primers necessarily contain the identical sequence of the
BRCA sequence directly opposite to the strand to which
they are designed to bind. They are structurally identical
to the ends of DNA strands found in nature.
8           UNIVERSITY OF UTAH RESEARCH    v. AMBRY GENETICS
                                                 CORPORATION




    Contrary to Myriad’s argument, it makes no differ-
ence that the identified gene sequences are synthetically
replicated. As the Supreme Court made clear, neither
naturally occurring compositions of matter, nor syntheti-
cally created compositions that are structurally identical
to the naturally occurring compositions, are patent eligi-
ble. Id. at 2117. After all, as the district court in the
earlier Myriad case and our opinion in Myriad made
clear, isolated DNA is routinely synthetically created. See
Ass’n for Molecular Pathology v. U.S. Patent and Trade-
mark Office, 702 F. Supp. 2d 181, 217 (S.D.N.Y. 2010)
(construing “isolated DNA” to “include both DNA originat-
ing from the cell as well as DNA synthesized through
chemical or heterologous biological means”); Myriad, 689
F.3d at 1313 (explaining that “[i]solated DNA has been
cleaved . . . or synthesized to consist of just a fraction of a
naturally occurring DNA molecule” and that “isolated
DNA results from human intervention to cleave or syn-
thesize a discrete portion of a native chromosomal DNA”).
    Myriad argues that primers are in fact not naturally
occurring because single-stranded DNA cannot be found
in the human body. But, as the Supreme Court made
clear, “separating [DNA] from its surrounding genetic
material is not an act of invention.” Myriad, 133 S. Ct. at
2117. The Supreme Court held ineligible claims directed
to segments as short as 15 nucleotides, the same length as
the primer claims at issue here, suggesting that even
short strands identical to those found in nature are not
patent eligible. Compare ’492 patent col. 170 ll. 32–38,
with ’282 patent col. 153 ll. 66–67. This situation is
similar to In re Roslin Institute (Edinburgh), 750 F.3d
1333, 1337 (Fed. Cir. 2014). There, we held unpatentable
a genetic copy of a naturally occurring organism—Dolly, a
cloned sheep—because she “is an exact genetic replica of
another sheep and does not possess ‘markedly different
UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS            9
CORPORATION




characteristics from any farm animals found in nature.’”
Id. (quoting Diamond v. Chakrabarty, 447 U.S. 303, 310
(1980)) (punctuation omitted).
    Myriad also argues that the sequences, when extract-
ed as primers, have a fundamentally different function
than when they are part of the DNA strand. When part of
the naturally occurring genetic sequence, DNA “stores the
biological information used in the development and func-
tioning of all known living organisms,” but when isolated
as a primer, the DNA fragment “prime[s], i.e., . . . serve[s]
as a starting material for a DNA polymerization pro-
cess.” Appellants’ Br. 50–51. In fact, the naturally occur-
ring genetic sequences at issue here do not perform a
significantly new function. Rather, the naturally occur-
ring material is used to form the first step in a chain
reaction—a function that is performed because the primer
maintains the exact same nucleotide sequence as the
relevant portion of the naturally occurring sequence. One
of the primary functions of DNA’s structure in nature is
that complementary nucleotide sequences bind to each
other. It is this same function that is exploited here—the
primer binds to its complementary nucleotide se-
quence. Thus, just as in nature, primers utilize the
innate ability of DNA to bind to itself.
    We do not read the Supreme Court’s opinion in Myri-
ad as conferring patent eligibility on composition of
matter claims directed to naturally occurring DNA
strands under such circumstances. A DNA structure with
a function similar to that found in nature can only be
patent eligible as a composition of matter if it has a
unique structure, different from anything found in na-
ture. Myriad, 133 S. Ct. at 2116–17 (citing Chakrabarty,
447 U.S. at 309–10). Primers do not have such a different
structure and are patent ineligible.
10          UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS
                                              CORPORATION




                               II
    We next address the two asserted method claims,
claims 7 and 8 of the ’441 patent. While we addressed
some of the method claims of the ’441 patent in our Myri-
ad decision, the Supreme Court did not address any
method claims. See 133 S. Ct. at 2119.
    Claim 7, revised to include the language of claim 1,
from which it depends, provides:
     A method for screening germline of a human sub-
     ject for an alteration of a BRCA1 gene which com-
     prises comparing germline sequence of a BRCA1
     gene or BRCA1 RNA from a tissue sample from
     said subject or a sequence of BRCA1 cDNA made
     from mRNA from said sample with germline se-
     quences of wild-type BRCA1 gene, wild-type
     BRCA1 RNA or wild-type BRCA1 cDNA, wherein
     a difference in the sequence of the BRCA1 gene,
     BRCA1 RNA or BRCA1 cDNA of the subject from
     wild-type indicates an alteration in the BRCA1
     gene in said subject[,]
     wherein a germline nucleic acid sequence is com-
     pared by hybridizing a BRCA1 gene probe which
     specifically hybridizes to a BRCA1 allele to ge-
     nomic DNA isolated from said sample and detect-
     ing the presence of a hybridization product
     wherein a presence of said product indicates the
     presence of said allele in the subject.
’441 patent col. 155 ll. 16–25, 57–63.
    Claim 8, revised to include the language of claim 1,
from which it depends, provides:
     A method for screening germline of a human sub-
     ject for an alteration of a BRCA1 gene which com-
UNIVERSITY OF UTAH RESEARCH      v. AMBRY GENETICS       11
CORPORATION




    prises comparing germline sequence of a BRCA1
    gene or BRCA1 RNA from a tissue sample from
    said subject or a sequence of BRCA1 cDNA made
    from mRNA from said sample with germline se-
    quences of wild-type BRCA1 gene, wild-type
    BRCA1 RNA or wild-type BRCA1 cDNA, wherein
    a difference in the sequence of the BRCA1 gene,
    BRCA1 RNA or BRCA1 cDNA of the subject from
    wild-type indicates an alteration in the BRCA1
    gene in said subject[,]
    wherein a germline nucleic acid sequence is com-
    pared by amplifying all or part of a BRCA1 gene
    from said sample using a set of primers to produce
    amplified nucleic acids and sequencing the ampli-
    fied nucleic acids.
Id. col. 155 ll. 16–25, 64–67.
     Ambry argues that the method claims are ineligible
under “a straightforward application” of the Supreme
Court decision in Mayo Collaborative Services v. Prome-
theus Laboratories, Inc., 132 S. Ct. 1289 (2012). Appel-
lee’s Br. 44.
    In Mayo, the patentee had discovered the relationship
between the level of a particular metabolite in a patient’s
blood and whether a patient could and should safely be
administered additional medication. Specifically, 6–TG
metabolite in concentrations in excess of about 400
picomoles per 8x108 red blood cells risked toxicity, where-
as concentrations of less than about 230 picomoles per
8x108 red blood cells risked ineffectiveness. Mayo, 132 S.
Ct. at 1295. The asserted claims taught that doctors
should test the metabolite levels of the patient and, if the
patient’s metabolite concentration was less than the 230
picomoles floor, the doctor should increase the dosage; if
the concentration was greater than the 400 picomoles cap,
12            UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS
                                                CORPORATION




the doctor should decrease the dosage. 2 The court reiter-
ated that a bare recitation of the natural law was patent
ineligible, id. at 1296–97, and then went on to consider
“whether the claims do significantly more than simply
describe these natural relations. To put the matter more
precisely, do the patent claims add enough to their state-
ments of the correlations to allow the processes they
describe to qualify as patent-eligible processes that apply
natural laws?” Id. at 1297 (emphases in original).
   The Court found that the additional elements
amounted to little more than a broad command to “apply



     2   The patent claimed:
     A method of optimizing therapeutic efficacy for
     treatment of an immune-mediated gastrointesti-
     nal disorder, comprising:
     (a) administering a drug providing 6–thioguanine
     to a subject having said immune-mediated gastro-
     intestinal disorder; and
     (b) determining the level of 6–thioguanine in said
     subject having said immune-mediated gastroin-
     testinal disorder,
     wherein the level of 6–thioguanine less than about
     230 pmol per 8x108 red blood cells indicates a
     need to increase the amount of said drug subse-
     quently administered to said subject and
     wherein the level of 6–thioguanine greater than
     about 400 pmol per 8x108 red blood cells indicates
     a need to decrease the amount of said drug subse-
     quently administered to said subject.
U.S. Patent No. 6,355,623 col. 20 ll. 10–20.
UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS           13
CORPORATION




the law [of nature].” Id. Focusing on the “determining”
step, the Court explained that “methods for determining
metabolite levels were well known in the art” and that
“scientists routinely measured metabolites as part of their
investigations into the relationships between metabolite
levels and efficacy and toxicity of [the drug].” Id. at 1297–
98. Because the additional steps did little more than
instruct the practitioners to apply the natural law in
routine and conventional ways, the claim was patent
ineligible. Id. at 1298.
    Ambry argues that Mayo is directly on point because
the method claims here, as there, simply identify a law of
nature (the precise sequence of the BRCA genes, and
comparisons of the wild-type BRCA sequences with cer-
tain mutations of those gene sequences found in the test
subject) and apply conventional techniques. We need not
decide if Mayo is directly on point here because the meth-
od claims before us suffer from a separate infirmity: they
recite abstract ideas.
    Laws of nature are not the only implicit exception to
patentable subject matter identified by 35 U.S.C. § 101.
Natural phenomena and abstract ideas are also not
patentable. See Alice Corp. v. CLS Bank Int’l, 134 S. Ct.
2347, 2354 (2014).
    Recently in Alice the Supreme Court reiterated its
two-step test to determine patent eligibility for any claims
that allegedly encompass abstract ideas. First, “we
determine whether the claims at issue are directed to [a]
patent-ineligible concept[]. If so, we then ask, ‘what else
is there in the claims before us?’” Id. at 2355 (quoting
Mayo, 132 S. Ct. at 1296–97) (citations and punctuation
omitted). That is, we next ask whether the remaining
elements, either in isolation or combination with the other
non-patent-ineligible elements, are sufficient to “‘trans-
14             UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS
                                                 CORPORATION




form the nature of the claim’ into a patent-eligible appli-
cation.” Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
Put another way, there must be a further “inventive
concept” to take the claim into the realm of patent-
eligibility. Id. at 2355.
    Here, we treat separately the first paragraphs of
claims 7 and 8, which describe the comparison of wild-
type genetic sequences with the subject’s genetic sequence
and correspond to the first step of Alice, and the second
paragraphs, which describe the techniques to be used in
making the comparisons and correspond to the second
step of Alice.
    We have already addressed the first paragraphs—the
comparison step—in our own 2012 Myriad decision.
Claims 7 and 8 at issue here depend from claim 1. Claim
1, which is the first paragraph of claims 7 and 8, is the
comparison step. 3 In our 2012 decision, we held that
claim 1 was patent ineligible because it claimed an ab-



     3   Claim 1 reads as follows:
     A method for screening germline of a human sub-
     ject for an alteration of a BRCA1 gene which com-
     prises comparing germline sequence of a BRCA1
     gene or BRCA1 RNA from a tissue sample from
     said subject or a sequence of BRCA1 cDNA made
     from mRNA from said sample with germline se-
     quences of wild-type BRCA1 gene, wild-type
     BRCA1 RNA or wild-type BRCA1 cDNA, wherein
     a difference in the sequence of the BRCA1 gene,
     BRCA1 RNA or BRCA1 cDNA of the subject from
     wild-type indicates an alteration in the BRCA1
     gene in said subject.
’441 patent, col. 155 ll. 15–25.
UNIVERSITY OF UTAH RESEARCH     v. AMBRY GENETICS             15
CORPORATION




stract mental process of ‘comparing’ and ‘analyzing’ two
gene sequences. Myriad, 689 F.3d at 1334. We found:
      [The] claim thus recites nothing more than the
      abstract mental steps necessary to compare two
      different nucleotide sequences: one looks at the
      first position in a first sequence; determines the
      nucleotide sequence at that first position; looks at
      the first position in a second sequence; determines
      the nucleotide sequence at that first position; de-
      termines if the nucleotide at the first position in
      the first sequence and the first position in the sec-
      ond sequence are the same or different, wherein
      the latter indicates an alteration; and repeats the
      process for the next position.
Id.
     Here, under our earlier decision, the comparisons de-
scribed in the first paragraphs of claims 7 and 8 are
directed to the patent-ineligible abstract idea of compar-
ing BRCA sequences and determining the existence of
alterations. The methods, directed to identification of
alterations of the gene, require merely comparing the
patient’s gene with the wild-type and identifying any
differences that arise. ’441 patent col. 155 ll. 16–25. The
number of covered comparisons is unlimited. The covered
comparisons are not restricted by the purpose of the
comparison or the alteration being detected. Because of
its breadth, the comparison step covers detection of yet-
undiscovered alterations, as well as comparisons for
purposes other than detection of cancer. Even with
respect to cancer, the comparisons are not limited to the
detection of risk of breast or ovarian cancer. Similar
concerns to the ones the Supreme Court expressed in
Myriad with respect to isolated DNA exist here: allowing
a patent on the comparison step could impede a great
16         UNIVERSITY OF UTAH RESEARCH    v. AMBRY GENETICS
                                               CORPORATION




swath of research relating to the BRCA genes, and it is
antithetical to the patent laws to allow these basic build-
ing blocks of scientific research to be monopolized. See
Myriad, 133 S. Ct. at 2116; see also Gottschalk v. Benson,
409 U.S. 63, 64 (1972) (holding that a claim on an algo-
rithm for converting binary-coded decimal numbers into
pure binary numbers was not patent eligible because
“[t]he claims were not limited to any particular art or
technology, to any particular apparatus or machinery, or
to any particular end use”). 4 The first paragraphs in
claims 7 and 8 are therefore unpatentable abstract ideas,
as we held in Myriad.
    Having determined that the comparison steps of
claims 7 and 8 are abstract ideas, we move to the second
step of Alice and ask whether the particular mechanism
for the comparisons added by claims 7 or 8 renders the
claims patent-eligible. For this step, Alice dictates that
we ask whether the remaining elements, either in isola-
tion or combination with the other non-patent-ineligible
elements, are sufficient to “‘transform the nature of the
claim’ into a patent-eligible application.” Alice, 134 S. Ct.
at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must
be a further inventive concept to take the claim into the
realm of patent-eligibility. Id. at 2355. The second para-
graph of claim 7 describes the way in which the sequences
are compared: they are compared by 1) hybridizing a
BRCA gene probe and 2) detecting the presence of a
hybridization product. Similarly, claim 8 requires 1)



     4The preemptive nature of the claims is not amelio-
rated even if we accept Myriad’s argument that other
methods of comparison exist. If the combination of cer-
tain routine steps were patent eligible, so too would
different combinations of other routine steps.
UNIVERSITY OF UTAH RESEARCH   v. AMBRY GENETICS          17
CORPORATION




amplification of the BRCA1 gene and 2) sequencing of the
amplified nucleic acids.
    The non-patent-ineligible elements of claims 7 and 8
do not add “enough” to make the claims as a whole pa-
tent-eligible. The district court found, and Myriad does
not challenge, that the elements of the second paragraphs
of claims 7 and 8 “set forth well-understood, routine and
conventional activity engaged in by scientists at the time
of Myriad’s patent applications.” J.A. 93 (internal capital-
ization removed). Moreover, “[a]ny scientist engaged in
obtaining the sequence of a gene in a patient sample
would rely on these techniques.” J.A. 95. Myriad does
not challenge the district court’s finding that “the claims
contain no otherwise new process for designing or using
probes, primers, or arrays beyond the use of BRCA1 and
BRCA2 sequences in those processes.” Appellants’ Rep.
Br. 5 (quoting J.A. 93–94) (alterations omitted). The
second paragraphs of claims 7 and 8 do nothing more
than spell out what practitioners already knew—how to
compare gene sequences using routine, ordinary tech-
niques. Nothing is added by identifying the techniques to
be used in making the comparison because those compari-
son techniques were the well-understood, routine, and
conventional techniques that a scientist would have
thought of when instructed to compare two gene sequenc-
es.
    Myriad argues that these claims should be patent
eligible because they are similar to claim 21 of the ’441
patent, which Judge Bryson suggested was patent eligible
in his separate opinion in our 2012 Myriad decision.
Myriad, 689 F.3d at 1349. There, Judge Bryson indicated
that, “[a]s the first party with knowledge of the sequenc-
es, Myriad was in an excellent position to claim applica-
tions of that knowledge. Many of its unchallenged claims
are limited to such applications.” Myriad, 689 F.3d at
18          UNIVERSITY OF UTAH RESEARCH    v. AMBRY GENETICS
                                                CORPORATION




1349 (Bryson, J., concurring in part and dissenting in
part) (citing claims found in the ’441 patent, the ’492
patent, and the ’282 patent). The Supreme Court ap-
proved of Judge Bryson’s general suggestion, directly
quoting him for the propositions that “[a]s the first party
with knowledge of the BRCA1 and BRCA2 sequences,
Myriad was in an excellent position to claim applications
of that knowledge,” and that “[m]any of its unchallenged
claims are limited to such applications.” Myriad, 133 S.
Ct. at 2120. But, nowhere in the opinion did the Court
express approval of the individual claims identified by
Judge Bryson, much less of claim 21 in particular. In-
deed, no method claim was even before the Supreme
Court. Id. at 2119.
    Even if claim 21 of the ’441 patent were patent eligi-
ble—a question about which we express no view—claim
21 is qualitatively different from the method claims at
issue here. Claim 21 claims a method of detecting altera-
tions in which the alterations being detected are expressly
identified in the specification by tables 11 and 12. 5 These



     5Claim 21 (revised to include the language of claim
20, from which it depends) provides:
    A method for detecting a germline alteration in a
    BRCA1 gene, said alteration selected from the
    group consisting of the alterations set forth in Ta-
    bles 11 and 12 which comprises analyzing a se-
    quence of the BRCA1 gene or BRCA1 RNA from a
    human sample or analyzing the sequence of
    BRCA1 CDNA made from mRNA from said sam-
    ple[,]
     wherein a germline alteration is detected by hy-
     bridizing a BRCA1 gene probe which specifically
     hybridizes to an allele of one of said alterations to
UNIVERSITY OF UTAH RESEARCH       v. AMBRY GENETICS           19
CORPORATION




tables expressly identify ten predisposing mutations of
the BRCA1 gene sequence discovered by the patentees.
’441 patent col. 157 ll. 11–17, col. 56 ll. 50–59, col. 60 ll. 7–
18. Thus, the detection in claim 21 is limited to the
particular mutations the inventors discovered: detecting
ten specific mutations from the wild-type, identified as
“[p]redisposing [m]utations,” for the specific purpose of
identifying increased susceptibility to specific cancers.
’441 patent col. 60 ll. 8–19. Claims 7 and 8 are signifi-
cantly broader and more abstract, as they claim all com-
parisons between the patient’s BRCA genes and the wild-
type BRCA genes. ’441 patent col. 155 ll. 16–63. The first
paragraphs of claims 7 and 8, as we held in our 2012
Myriad opinion, claim abstract comparisons. We hold
today that the second paragraphs recite only routine and
conventional steps. The claims, therefore, are directed to
patent-ineligible subject matter.
                         CONCLUSION
    The claims on appeal are directed to ineligible subject
matter in violation of 35 U.S.C. § 101. Therefore, the
district court properly denied Myriad’s motion for prelim-
inary injunction. We remand to the district court for an
entry of an order consistent with this opinion.
             AFFIRMED AND REMANDED
                             COSTS
    Costs to appellee.


    RNA isolated from said human sample and detect-
    ing the presence of a hybridization product,
    wherein the presence of said product indicates the
    presence of said allele in the sample.
’441 patent col. 157 ll. 11–24.